FILED
                            NOT FOR PUBLICATION                            MAY 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GARY NIXON,                                      No. 12-36052

               Petitioner - Appellant,           D.C. No. 3:11-cv-01292-KI

  v.
                                                 MEMORANDUM*
J. E. THOMAS,

               Respondent - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Garr M. King, District Judge, Presiding

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Federal prisoner Gary Nixon appeals from the district court’s judgment

denying his 28 U.S.C. § 2241 habeas petition challenging a prison disciplinary

hearing. We have jurisdiction under 28 U.S.C. § 1291. We review the denial of a

section 2241 petition de novo, see Tablada v. Thomas, 533 F.3d 800, 805 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2008), and we affirm.

      Nixon contends that the Disciplinary Hearing Officer (“DHO”) violated his

due process rights by refusing to allow Lieutenant Payne to testify on the subject of

prison policies regarding the opening of legal mail. The DHO excluded this

testimony on the basis that he could independently research the prison’s policies.

Nixon argues that witness testimony cannot be excluded on this ground. We

disagree. Lack of necessity is a proper basis on which to exclude testimony, and

the record reflects that Nixon’s proposed witness was unnecessary. See Wolff v.

McDonnell, 418 U.S. 539, 566 (1974).

      AFFIRMED.




                                          2                                   12-36052